Citation Nr: 0213249	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  95-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney-at-
Law  


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from April 1978 to March 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision in 
which the regional office (RO) determined that the veteran 
had not submitted new and material evidence to reopen a claim 
of entitlement to service connection for an acquired 
neuropsychiatric disorder.  The veteran also appealed a 
September 1994 rating decision in which the RO denied 
entitlement to service connection for pseudofolliculitis 
barbae.  The veteran also appealed a July 1995 rating 
decision in which the RO denied entitlement to service 
connection for PTSD.

In an August 1999 decision, the Board denied entitlement to 
service connection for PTSD and pseudofolliculitis barbae and 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection a neuropsychiatric disorder including 
schizophrenia.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter referred to as the Court).  In an Order dated in 
February 2001, the Court dismissed the claim for service 
connection for an neuropsychiatric disorder including 
schizophrenia, and vacated and remanded that portion of the 
Board's August 1999 decision which denied entitlement to 
service connection for PTSD and pseudofolliculitis barbae.  
The Court agreed with the parties that that portion of the 
Board's decision required readjudication with consideration 
of the applicability of and compliance with the Veterans 
Claims Assistance Act of 2000.

Pursuant to authority granted to the Board by a regulation 
promulgated in January 2002 and to be codified at 38 C.F.R. 
§ 19.9(a)(2), the Board has undertaken development of the 
veteran's claim for service connection for pseudofolliculitis 
barbae.  See 67 Fed. Reg. 3,099, 3,104 (January 23, 2002).  
Thereafter, by letter dated in September 2002, the veteran 
and his representative were notified and were provided copies 
of the additional documents which resulted from such 
development.  The veteran responded by informing the Board 
that he had no further evidence or argument to submit.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).

The Board notes that by a letter dated in May 2002 the 
appellant's attorney submitted directly to the Board argument 
and evidence addressing the issue of entitlement to service 
connection for pseudofolliculitis barbae.  The attorney 
advised the Board that the veteran did not waive 
consideration of the argument and adjudication of the claim 
by the RO.  Effective February 22, 2002, a regulation was 
adopted which amended 38 C.F.R. § 20.1304.  The amendment 
applies to appeals pending before the Board on February 22, 
2002.  The amendment allows the Board to consider additional 
evidence without having to refer such evidence to the agency 
of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  67 Fed. 
Reg. 3105 (January 23, 2002) (to be codified as 38 C.F.R. 
§ 20.1304).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2. The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran has current disability from 
pseudofolliculitis barbae which was incurred in and worsened 
during active military service.



CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The veteran is entitled to service connection for 
pseudofolliculitis barbae.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from 
pseudofolliculitis barbae that he incurred during his active 
military service.  Alternatively, he has asserted that his 
disability from pseudofolliculitis barbae worsened during his 
active military service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  

A preexisting disease or injury will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2001).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).

In order to obtain VA benefits the law requires the evidence 
to show a diagnosis of a current disability or the current 
disabling residuals from a disease or injury.  Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  The disability must also 
be shown to be an in-service occurrence or there must be 
evidence of  a nexus or connection between the current 
disability and the in-service precipitating disease, injury, 
or event.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Service medical records show that the veteran's skin was 
considered normal at the time of a February 1978 examination 
prior to his entry into active duty service.  However, when 
seen in April 1978, an examiner noted an impression of 
pseudofolliculitis barbae and prescribed Viocort cream.  
During a follow-up examination later in April 1978, an 
examiner noted that the veteran still had pseudofolliculitis 
barbae.  The treatment plan was use of Viocort after shaving.  
A treatment note dated in August 1978 indicates that the 
veteran reported that he had no history of a shaving rash 
prior to his enlistment.  He had two weeks of beard growth.  
He was instructed not to shave for one week, brush his bead, 
shave every third day after three weeks, hot soak his beard 
with a steamy towel for 10 minutes prior to shaving, and 
apply Viocort cream after every shave.

The veteran was afforded a VA examination in August 2002.  
The physician reviewed the claims file, the veteran's medical 
history as provided by VA medical records, the veteran's 
testimony, and the arguments presented by the veteran's 
attorney.  The veteran reported that he had continued to have 
a skin rash after shaving which resolved after discontinuing 
shaving for three weeks.  However, the symptoms had been 
recurrent after every time he shaved.  On examination, he had 
a full beard which extended from one inch below his eyes to 
the low neck.  The examiner detected no discharge, crusting, 
or erythema.  However, the beard was quite thick and obscured 
visualization of the underling skin.  The examiner could not 
determine that the veteran had scarring from a skin disorder.  
The examiner opined that the veteran did have 
pseudofolliculitis barbae.  Further, according to the 
examiner, he did not develop the problem until age 23, as 
documented in his service medical records.  According to the 
examiner, the veteran continued to have disability due to 
pseudofolliculitis barbae with exacerbations brought on by 
shaving.  The examiner further opined that the onset of the 
skin disorder was during the veteran's active military 
service, worsened during such service, and constituted one of 
the reasons for which the veteran was discharged from 
service.

Based on a review of the entire record, and affording the 
veteran the benefit of the doubt as is required by 
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002), the Board finds 
that the veteran has current disability from 
pseudofolliculitis barbae which was incurred in and worsened 
during his active military service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
must be applied when the evidence is in relative equipoise).

Therefore, the Board concludes that the veteran is entitled 
to service connection for pseudofolliculitis barbae.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000, during the appeal's pendency.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

In this case, VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA. The 
veteran has been notified of what assistance VA would 
provide, what could be done to expedite his claim, what was 
needed from him, and the time limits associated with his 
claim.  Various notices and communications, also from the RO, 
such as the various rating decisions and the statement of the 
case, informed the veteran of the applicable laws and 
regulations needed to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  He has also had the 
opportunity to testify at a hearing regarding his claim. A 
remand for further technical compliance with the provisions 
of the VCAA is not necessary.  Furthermore, given the 
favorable outcome of the veteran's appeal, he is not 
prejudiced by any failure to comply with notice and 
assistance provisions of the VCAA.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Entitlement to service connection for pseudofolliculitis 
barbae is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

